Citation Nr: 0512857	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-19 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran/appellant


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1960 until July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The claim was initially remanded for further development of 
the record in June 2004.


FINDINGS OF FACT

1.  The veteran has degenerative joint disease of his lower 
back.

2.  There is no competent evidence linking current back 
disability to service.  


CONCLUSION OF LAW

The veteran did not incur a back disability as a result of 
his military service.  38 U.S.C.A §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).
 
A review of medical treatment records, including VA 
examinations, VA treatment records, private treatment 
records, and service medical records (SMRs), as well as the 
veteran's own statements and submissions, establishes that 
the veteran currently has degenerative joint disease 
impacting his lower back.  There is, however, no medical 
nexus between the veteran's current disability and his time 
in service.  While the veteran's claims file contains 
numerous post-service treatment records from a variety of 
doctors, the file is void of a single medical opinion that it 
is at least as likely as not that the veteran's current back 
condition was related to service.

The veteran's SMRs indicate that he injured his knees and 
legs during airborne training; however, these same records 
fail to mention any complaints of, or any treatment for, back 
pain or back problems while in service.  On the veteran's 
separation physical in 1968, the physician indicated that the 
veteran's spine and other musculoskeletal were normal.  The 
veteran indicated his health was good, answered no when asked 
if he had ever had recurrent back pain, and denied ever 
wearing a back brace or back support.

The report from a June 1977 VA orthopedic examination, 
conducted to determine the etiology of knee and ankle pain, 
revealed a history of in-service injuries to the veteran's 
knees and ankles from parachute jumps, but the examiner 
remarked that the veteran's lumbodorsal and cervical spine 
showed good contour and excellent ranges of motion.  The 
examiner also made no mention of any complaints of back 
problems.

The first medical record in the veteran's claims file 
regarding the treatment of his lower back appeared more than 
25 years after service.  In a March 1994 medical treatment 
report, a doctor noted that veteran had complained of low 
back pain for the past week; indicated that the pain was not 
injury related, but rather was of gradual onset; and rendered 
diagnoses of severe acute exacerbation of lumbar disc 
syndrome, low back pain, sciatic neuritis, lumbar disc 
degeneration, and subluxation of L5.  A second physician, 
treating the veteran on two occasions around the same time in 
1994, indicated that the veteran had a lumbar sprain, which 
was being treated conservatively, and that the veteran's pain 
should improve over time.  

VA medical records dated from 2001 to 2004 include several 
treatments for the veteran's back condition.  An October 2001 
X-ray examination of the spine, revealed straightening of 
normal lordotic curvature over the L-spine probably due to 
muscle spasm.  The report also noted an anterior spur and 
mild wedging at T12 and L4; an anterior spur at L5-S1 with 
disc space narrowing; and minimal scoliosis of the lower 
spine, with convexity to the right.  An MRI of the lumbar 
spine, performed in November 2001, revealed evidence of disc 
space narrowing at several locations and osteophyte 
formations.  

In an effort to provide a nexus between his current 
disability and his time in service, the veteran indicated in 
an April 2002 Statement in Support of his Claim that a doctor 
had told him during his examination that it was very likely 
that his back disability was caused by his service as a 
paratrooper.  However, a review of the treatment records from 
this doctor reveals only a notation reciting the veteran's 
history, "joint pains in ankle, knees and low back since 
jumped out of planes."  This is not an objective medical 
opinion of the etiology of the veteran's back pain, and, as 
such, the Board finds that this medical report fails to 
provide the requisite nexus.

In February 2003, a hearing was conducted before a decision 
review officer.  The veteran testified that he injured his 
back, knees, and ankles during in-service parachute jumps.  
He claimed to have injured his back on at least three 
different occasions, and that he sought treatment after 
service.  

Lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology is within the purview of or may 
be readily recognized by lay persons; lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  In 
giving testimony, the veteran is certainly qualified to give 
testimony regarding his experiences in service.  He is not 
medically qualified to provide a causal connection between 
his in-service experiences his current back disability.   

At the hearing, the veteran also submitted a lay statement 
from an individual who served with him at Fort Campbell, 
Kentucky, a retired command sergeant major.  This person 
reported that the veteran was severely injured and required 
many weeks of rehabilitation while serving in Vietnam.  
Unfortunately, this person failed to reveal any details of 
the veteran's injury and subsequent hospitalization, or how 
it was related to the veteran's present back disability; and, 
while he indicated that as many as 60 percent of airborne 
soldiers injure their knees, ankles, or backs, he failed to 
provide any testimony that this veteran had injured his back 
during service.

Because the above-cited evidence lacked a medical opinion of 
record linking the veteran's current back disability to his 
time of service, the Board remanded the veteran's back claim 
for a VA examination in June 2004.  In August 2004, the 
veteran underwent a VA examination from which the examiner 
rendered the diagnostic impression of degenerative disc 
disease of the lumbar spine and osteoarthritis of the facet 
joints of the lumbar spine.  However, after reviewing the 
veteran's claims file and examining the veteran, the examiner 
opined that he was unable to ascertain when the veteran 
developed degenerative joint disease without resorting to 
pure speculation, and, as such, could not say whether the 
degenerative disc disease was related to his parachuting 
during service.   

A veteran must establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and in-service events.  See Gregory 
v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. 
West, 13 Vet. App. 9, 17-19 (1999).  The recent VA 
examination, when combined with the other evidence cited 
above, fails to provide the requisite medical nexus.  There 
is no benefit of the doubt that could be resolved in his 
favor since there is not an approximate balance of positive 
and negative evidence.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Reasonable doubt means a substantial 
doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  In this case, there is only medical 
evidence of a current disability and a lay suggestion as to 
the cause of that current disability; there is no favorable 
medical evidence of a link between the two, and there is a 
25-year window between the alleged causal factor of the 
disability and documented treatment of the disability.  Any 
attempt by the Board to formulate a link would require pure 
speculation, which is impermissible.  Accordingly, the Board 
finds that the veteran does not have a lower back disability 
as a result of his military service, and the claim is 
therefore denied.




II.  Veterans Claims Assistance Act Compliance

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
February 2002.  Since this letter fully provided notice of 
elements (1), (2), (3), and (4), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  With respect to 
element (4), the Board notes that while the RO's February 
2002 letter may not have explicitly requested that the 
veteran send any evidence to VA in his possession that 
pertains to the claim, there is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC (SSOC), 
the veteran was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in both the June 2003 SOC and 
the October 2004 SSOC.  Furthermore, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

Accordingly, after reviewing the record, the Board finds that 
VA has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file 
and the veteran does not appear to contend otherwise.  
Additionally, the veteran testified at a hearing before a 
decision review officer and was offered the opportunity to 
testify before the Board, but declined to do so.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.


ORDER

Entitlement to service connection for a back disorder is 
denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


